Name: Council Decision (EU) 2017/426 of 7 March 2017 appointing a member and an alternate member, proposed by the Kingdom of Denmark, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2017-03-10

 10.3.2017 EN Official Journal of the European Union L 64/108 COUNCIL DECISION (EU) 2017/426 of 7 March 2017 appointing a member and an alternate member, proposed by the Kingdom of Denmark, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Danish Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 5 April 2016, by Council Decision (EU) 2016/552 (4), Mr Thomas KASTRUP-LARSEN was replaced by Mr Erik NIELSEN as a member. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Erik NIELSEN. (3) An alternate member's seat on the Committee of the Regions has become vacant following the appointment of Ms Kirstine BILLE as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as a member:  Ms Kirstine BILLE, Deputy Mayor of Syddjurs Municipality; (b) as an alternate member:  Ms Kirsten JENSEN, Deputy Mayor of HillerÃ ¸d Municipality. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 7 March 2017. For the Council The President L. GRECH (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2016/552 of 5 April 2016 appointing a member, proposed by the Kingdom of Denmark of the Committee of the Regions (OJ L 95, 9.4.2016, p. 12).